Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.
Specification
The substitute abstract filed 03/15/2022 has been entered.
Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive. 
Applicant has argued that the prior art of Bruder et al. (US 2019/0159867-priority date of 04/05/2016)  does not qualify as prior art under 102(a)(2) by at least by the exception under 102(b)(2)(A). This argument is not persuasive as applicant has failed to provide a statement under 1.130(a) that the claimed invention and the subject matter disclosed were obtained directly or indirectly from the inventor or joint inventor, see MPEP 717.01(a). The prior art disclosure of Bruder et al. lists inventors George Bruder as well as Sergio Kuttler and Anil Kishen. The arguments provide no explanation of the involvement of Sergio Kuttler and Anil Kishen in the prior art disclosure. Therefore, the reference is not excepted as prior art under 35 U.S.C. 102(a)(2). https://www.uspto.gov/sites/default/files/aia_implementation/fitf_comprehensive_training_prior_art_under_aia.pdf.
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 7, 8, 10-12, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "flexible to go down curved canals but stiff axially to be placed down the entire length of the root canal" in claim 1 is a relative term which renders the claim indefinite.  The terms "flexible…but stiff” is still not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The degree of relationship between the subjective terms “flexible” but “stiff” to go down some undetermined degree of curve in a canal but still be placed the entire length of the unknown canal curve renders the claim unclear and thus indefinite. As the curve or internal anatomy of some canal is not part of the instrument and because the flexibility and stiffness required by the claim is thus linked to how curved some canal could be along its entire length there is no definite limit to instrument. It would be recommended to remove the linkage of the material property and the unknown 
For purposes of examination any prior art with discloses being in any way capable of flexing from a shape when used in relation to a root canal or dental application will be deemed to provide for the claimed limitation.
Claim 1 still recites the limitation "the axis of rotation" in 10.  There is insufficient antecedent basis for this limitation in the claim.
Any claim depending upon an indefinite claim is itself indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8, 10-12, and 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bruder et al. (US 2019/0159867-priority date of 04/05/2016). 

 a shaft (Fig. 1 element 14) and connector for releasable attachment to the handpiece (Fig. 1 element 12), 
the shaft comprising: a tip end and a distal portion approximate to the connector (Fig. 1/2 element 14 and 14a etc. having a tip end and a distal portion approximate to the connector 12), and 
at least two radial protrusions extending along length of the shaft with a longitudinal groove extending therebetween (Fig. 9, annotated below), wherein the shaft includes a core having a surface (fig. 2 element 16 being a core), the radial protrusions extending from the surface of the core to a free end, wherein the radial protrusions come to a tip at the free end in a "V" shape (see below, the term “V” shape being interpreted as any shape that is generally shaped as a “v”), 

    PNG
    media_image1.png
    323
    236
    media_image1.png
    Greyscale

wherein the core includes at least one offset portion (W) being radially displaced from the axis of rotation (A) of the instrument so that the rotating dental instrument is formed with a predetermined 
wherein a material of the rotating dental instrument comprises a light transmissive material such that light is routable into the back of the rotating dental instrument and travels through the material of the rotating dental instrument and exits through the surface of the material into the root canal (Fig. 2 showing light as an arrow entering back of instrument and propagating down the instrument and out the side of the instrument),
 wherein the rotating dental instrument material is flexible enough to go down curved canals but stiff enough axially to be placed down the entire length of the canal (paragraph [0043] lines 1-9).
Regarding claim 8, Bruder further discloses  wherein the at least two radial protrusions is at least four radial protrusions (See image above).
Regarding claim 10, Bruder further discloses where the curved shaped condition at rest comprises at least two offset portions in the shaft being radially displaced from the axis of rotation (Fig. 8 showing two curves and thus at least two offset portions).
Regarding claim 11, Bruder further discloses wherein the at least two offset portions are radially displaced from the axis of rotation about one plane (Fig. 8 showing offsets in one plane).
Regarding claim 12, Bruder further discloses where the at least two offset portions are radially displaced from the axis of rotation about at least two planes (paragraph [0041] lines 6-9 disclosing the curves being different planes thus requiring at least two).
Regarding claim 20, Bruder further discloses where the shaft is hollow and includes an internal pathway extending from the tip to the distal portion of the shaft (Fig. 3 element 22 being the hollow portion).
Regarding claim 21, Bruder further discloses where the shaft comprises a flexible, compressible, and expandable material, such that the shaft is transition-able between a curved shape and a 
Regarding claim 22, Bruder further discloses where the light transmissive material is a fiber optic cable (paragraph [0012] lines 1-2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bruder et al. (US 2019/0159867-priority date of 04/05/2016) in view of Rizoiu et al. (US 8,002,544).
Regarding claims 3 and 4, Bruder discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where at least one of the two radial protrusions taper towards the free end as recite in claim 3, nor where the lengths are between about 0.01mm and 2mm depth as recited in claim 4.
However, Rizoiu discloses an endodontic laser treatment device (title and abstract) having a tip (Fig. 1-6b showing various fiber optic tips) being a light guide where the tip has a shaft (Fig. 1c element 10) with at least two separate radial protrusions that taper from a core side towards a free end (Fig. 1c elements 15 protrude outward from the center core to the surface being a free end elements 12 showing a taper to itself and to elements 15, column 7 lines 37-53 disclosing elements 12 being protuberances, notches, trenches, or cuts and thus the regions between them, 15, would taper), and that the protrusions have a length of 50-200 microns, being 0.05mm to 0.2mm (column 7 lines 50-58).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the notches, or cuts thus forming the tapering in the protrusions between them towards a free end and further for the protrusions to have a length of .05-0.2mm as taught by Rizoiu into the shaft and protrusions as taught by Bruder for the purpose of .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bruder et al. (US 2019/0159867-priority date of 04/05/2016) in view of Bollinger et al. (US 2009/0130622 A1).
Regarding claim 7, Bruder discloses structure substantially identical to the instant application as discussed above, including where the two radial protrusions have a length/thickness between the surface of the core and a free end (see image above with a length/thickness of the protrusions from the core surface), but fails to explicitly disclose where the length from the surface of the core to the free end, i.e. the thickness of the protrusions, varies along the length of the shaft.
However, Bollinger discloses a dental instrument for use with a dental handpiece for cleaning and disinfecting of tooth root canals (title and abstract), the instrument (Fig. 1 element 16a) including a shaft (Fig. 1 element 12) and connector for releasable attachment to the handpiece (Fig. 1 element 11), the shaft comprising: a tip end comprising a light-transmissive material (Fig. 1 elements 16+20); a distal portion approximate to the connector (fig. 1 region of element 16 adjacent to element 11);and 
a light guide for directing light energy from a light source to the tip end such that the light energy exits the tip end through the light-transmissive material (Fig. 1 element 18a); wherein: the shaft comprises a longitudinal axis that is an axis of rotation for the shaft (Figs. 1-10b, 13-20 showing the shaft having a long axis about which the shaft is capable of rotating); and the shaft comprises a flexible, compressible and expandable material (paragraph [0088] lines 1-3, disclosing flexible, Fig. 1 as an example with a predetermined bend in the flexible shaft), and further discloses wherein the at least two radial protrusions and the coating have a length extending between the surface of the core and a free end that varies along the length of the shaft (Fig. 6 element 18b tapering in thickness towards tip 24).
.


Claims 1, 7, 8, 10-12, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bollinger et al. (US 2009/0130622 A1). 
Regarding claims 1 and 21, Bollinger discloses a rotating dental instrument (paragraph [0111] lines 15-23) for use with a dental handpiece for cleaning and disinfecting of tooth root canals (title and abstract), the instrument (Fig. 1 element 16a) including a shaft (Fig. 1 element 12) and connector for releasable attachment to the handpiece (Fig. 1 element 11), 
the shaft comprising: a tip end comprising a light-transmissive material (Fig. 1 elements 16+20); a distal portion approximate to the connector (fig. 1 region of element 16 adjacent to element 11);and 
at least two radial protrusions extending along a length of the shaft with a longitudinal groove extending therebetween (Fig. 13 elements 18b protruding radially and terminating at free ends, Paragraph [0099] lines 1-11 disclosing the slits 35 can be “multiple” window slits at uniform locations thus providing for the radial protrusions formed by the slits in element 18b and the slits between the protrusions being grooves), 
the shaft includes a core having a surface (see annotated figure below)

    PNG
    media_image2.png
    187
    381
    media_image2.png
    Greyscale
 

, the radial protrusions extending from the surface of the core to a free end and come to a tip at the free end (Fig. 13 elements 18b protruding radially from the surface of the core 18a and terminating at tips at the free ends which would be their outer circumference, Paragraph [0099] lines 1-11 disclosing the slits 35 can be “multiple” window slits at uniform locations thus providing for the radial protrusions formed by the slits in element 18b and the slits thus being grooves in element 18b)
a material of the rotating dental instrument comprises a light transmissive material such that the light is routable into the back of the rotating dental instrument and travels through the material of the rotating dental instrument and exits through the surface of  the material into the root canal (Fig. 13, element 26 showing light entering from the back through transmissive material 18a and out the surface of 18a, such as in Fig. 7, note the claim uses the term “comprising” which does not preclude other materials such as cladding element 18b, nor does the claim require the light to be transmitted through the radial protrusions), and where the shaft comprises a longitudinal axis that is an axis of rotation for the shaft (Figs. 1-10b, 13-20 showing the shaft having a long axis about which the shaft is capable of rotating)  and the shaft being both flexible, compressible, and expandable material but stiff material to go down curved canals such that the shaft is transitionable between the curved shape and a substantially straight shape (paragraph [0088] lines 1-3 being flexible providing for transitions between straight and curved, Figs. 1, 10a, 10b being in a curved shape and Fig. 13 being straight, exemplary, 
Bollinger discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the free end of the protrusions are v-shaped, however Bollinger does disclose the forming of protrusions in the cladding would form sharp edges with points (Fig. 9 element 35 being s groove/slit that spirals around the core in element 18b and forms sharp generally v-shaped edges).
A review of the instant disclosure does not describe the ‘”v” shape parameters as contributing any unexpected results to the appliance but merely being one possible shape of many “other embodiments”. As such these parameters are deemed matter of design choice, lacking in any criticality, well within the skill of the ordinary artisan therefore it would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the different portions of the free ends of the protrusions of Bollinger of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 7, Bollinger further discloses wherein the at least two radial protrusions have a length extending between the surface of the core and the free end that varies along the length of the shaft (fig. 4 element 18b narrows towards element 20/24).

Regarding claim 10, Bollinger further discloses  wherein the curved shaped comprises core includes at least two offset portions at rest, in the shaft being radially displaced from the axis of rotation(Fig. 1 outer region of bend/curve being offset, further Fig. 10a, 10b, 18/20 showing two separate radially offsets displaced from an axis of rotation about the long axis and caused by conforming to the shape of convoluted root canal shapes and would be at rest when not rotating, the claims being directed to a product and not a method, further claim does not require the presence of the second offset to be a predetermined as the first offset is).
Regarding claims 11 and 12, Bollinger further discloses wherein the at least two offset portion are radially displaced from the axis of rotation about one plane or at least two planes (Fig. 1 outer region of bend/curve being offset, further Fig. 10a, 10b, 18/20 showing two separate radially offsets displaced from an axis of rotation about the long axis and caused by conforming to the shape of convoluted root canal shapes and thus being at least about one plane, and would be bent about two planes when following a root canal that is bent about two planes or more, preamble reciting “comprising”)
Regarding claims 22, Bollinger further discloses wherein the light guide comprises a fiber optic cable (paragraph [0090] lines 1-3 disclosing a fiber optic element making up the tip).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bollinger et al. (US 2009/0130622 A1) in view of Rizoiu et al. (US 8,002,544).
Regarding claim 3, Bollinger discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where at least one of the two radial protrusions taper towards the free end, nor where the lengths are between about 0.01mm and 2mm depth.

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the notches, or cuts thus forming the tapering in the protrusions between them towards a free end and further for the protrusions to have a length of .05-0.2mm as taught by Rizoiu into the shaft and protrusions as taught by Bollinger for the purpose of providing a fiber optic tip which would provide for control selection of the type and manner of side firing of laser light to increase the probability of light to enter the side dentinal tubules an effect bacteria during treatment  (column 8 lines 8-21 and column 9] lines 41-44).
Claim 20  rejected under 35 U.S.C. 103 as being unpatentable over Bollinger et al. (US 2009/0130622 A1) in view of Feuerstein et al. (US 2006/0085052 A1).
Regarding claim 20, Bollinger discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the shaft is hollow with an internal pathway along its length.
However, Feuerstein discloses a dental instrument for use with a dental handpiece for cleaning and disinfecting of tooth root canals (title and abstract- “for dental applications”), the instrument (Fig. 1a element 5) including a shaft and connector for releasable attachment to the handpiece (Fig. 1a element 5 having a shaft length and connector 2), 

a light guide for directing light energy from a light source to the tip end such that the light energy exits the tip end through the light-transmissive material (Fig. 1a element 5 itself);
 wherein:
 the shaft comprises a longitudinal axis that is an axis of rotation for the shaft (Figs. 1a showing the shaft having a long axis about which the shaft is capable of rotating) ; 
and the shaft comprises a flexible, compressible and expandable material (paragraph [0014] lines 1-5, disclosing flexible, Fig. 1a as an example with a bend in the flexible shaft providing for the inner region of the bent shaft being compressible and the outer region of the bent being in expansion), such that the shaft is transitionable between a curved shape and a substantially straight shape (paragraph [0014] lines 1-5 being flexible providing for transitions between straight and curved) wherein the curved shape comprises at least one offset portion in the shaft radially displaced from the axis of rotation (Fig. 1 outer region of bends/curves being offset and showing two separate radially offsets displaced from an axis of rotation about the long axis), wherein the shaft is hollow and includes an internal pathway extending from the tip end to the distal portion of the shaft (paragraph [0028] lines 1-8 disclosing the shaft of the fiber is hollow), and wherein the shaft comprises a plastic material(paragraph [0028] lines 19-20 disclosing the fiber of the shaft is plastic).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shaft to include a hollow with an internal pathway from the tip to the distal portion as taught by Feuerstein  into the shaft  as taught by Bollinger for the purpose of providing a dental device with a fiber tip for treating teeth where the tip provides a selective phototoxic effect to be exerted by the tip and that such a tip would have the benefit of being disposable (paragraph [0028] lines 17-22) which would ensure no tip would transfer pathogens between patients. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        03/25/2022
/EDWARD MORAN/Primary Examiner, Art Unit 3772